Citation Nr: 1203447	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected asbestosis.

2.  Entitlement to a compensable evaluation for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in October 2011.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claims, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  The preponderance of the competent and credible evidence of record weighs against a conclusion that there is a causal relationship between the Veteran's current chronic obstructive sleep apnea and his service-connected asbestosis or any occurrence or event in service.

3.  For the entire appeal period, the Veteran's asbestosis has not been manifested by Forced Vital Capacity (FVC) at or less than 80 percent predicted or Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)) at or less than 80 percent predicted. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a compensable rating for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Code 6833 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a May 2008 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, to include on a secondary basis, and for a compensable evaluation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The May 2008 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  An additional March 2009 letter further advised the Veteran to submit evidence showing that his asbestosis had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a compensable rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claims were last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and lay statements of the Veteran.

In addition, the Veteran was afforded VA Respiratory examinations in June 2008 and May 2009 concerning his claim for a compensable evaluation for asbestosis and in December 2010 concerning his claim for service connection for sleep apnea, claimed as secondary to service-connected asbestosis.  Although the claims folder was not made available for review to the December 2010 examiner, the Veteran's relevant reported history documented in that examination report is accurate.  On all three VA examinations, the VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the documented or accurately reported history of the disabilities on appeal.  Accordingly, the Board finds that all three VA respiratory examinations of record are adequate for determinations on the merits of the Veteran's claims.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Veteran seeks service connection for sleep apnea claimed as secondary to service-connected asbestosis.  It has not been asserted or contended, nor does the evidence show, that the Veteran's sleep apnea is directly related to service.  Thus, service connection on a direct basis is not warranted.  

The Veteran asserts that his chronic obstructive sleep apnea is a result of or has been aggravated by his service-connected asbestosis.  The Board notes that the Veteran is service-connected for asbestosis, currently rated noncompensably disabling.  

Turning to the evidence, a January 2005 VA treatment note shows that the Veteran's currently diagnosed obstructive sleep apnea had its onset in 1997.  

VA treatment records reveal that the Veteran has undergone multiple sleep studies since the onset of his sleep apnea in 1997.  However, none of the associated sleep study reports indicate any suggestion of any relationship between the Veteran's service-connected asbestosis and his diagnosed sleep apnea.  Indeed, the diagnostic impression following an October 2000 sleep study indicated severe central sleep apnea in a Cheyne-Stokes respiration pattern despite use of an oral appliance.  It was noted that the presence of Cheyne-Stokes and poor heart rate variably is suggestive of cardiac problems such as chronic heart failure or central nervous system disease.  In April 2002, the diagnostic impression of a pulmonary sleep study included moderate to severe obstructive sleep apnea in a patient with hypertension and atrial fibrillation.  Aggressive weight reduction was indicated as was avoidance of alcohol and sedatives before bedtime, both of which were noted to have an effect on the severity of the sleep disordered breathing.  

In June 2002, a pulmonary sleep disorder treatment record noted continued complaints of choking at night, snoring, awakening tired, and excessive daytime somnolence.  History of hypertension and atrial fibrillation were noted and it was also noted that the Veteran's nurse practitioner had been giving him sleeping medications in attempt to improve his daytime function.  Upon physical examination, the Veteran's throat showed a mild drape-like soft palate with an edematous uvula.  It was noted that sedatives are relatively contraindicated due to severe sleep apnea which was untreated at that time due to the Veteran's inability to tolerate a CPAP machine and oral appliance.  Surgery was discussed but not recommended due to the Veteran's age, the severity of his sleep apnea and lack of effectiveness of surgical intervention in permanently correcting the sleep apnea.  

In October 2002, a follow-up pulmonary sleep disorder treatment record further noted that upon physical examination, the Veteran's throat was rather shallow.  There was a prominent drape-like soft palate and mild edema of the uvula.  The Veteran underwent a subsequent Head and Neck Surgical Consultation in October 2002 due to obstructive sleep apnea.  His medical history of asbestosis was noted among other diagnoses.  Regarding possible surgical treatment for sleep apnea, due to the degree of his sleep apnea, it was advised that an uvulapharyngoplasty was unlikely to be of much benefit.  The possibility of a tracheostomy was also discussed with out further notation.  

In December 2010, the Veteran was afforded a VA Respiratory examination to determine the nature and etiology of his diagnosed chronic obstructive sleep apnea.  Although the claims folder was not available for review on that occasion, as previously stated, the Veteran's reported medical history was adequately and accurately documented.  Specifically, the Veteran reported an onset of sleep apnea approximately 2 decades prior.  His last sleep study was 6 years prior and he was placed on a CPAP machine at that time.  His last pulmonary function test was normal 1 year prior to this examination and chest x-rays revealed pleural plaque without hyperinflation.  The Veteran's complaints at the time of this examination included some daytime fatigue and somnolence.  His cardiac history included hypertension with continuous medication required for control.  His pulmonary history was positive for bronchiectasis.  Possible related symptoms to his diagnosed chronic obstructive sleep apnea included daytime hypersomnolence and sleep disruption.  

Physical examination at the December 2010 examination revealed no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Diaphragm excursion and chest expansion were normal.  May 2009 chest x-ray findings and pulmonary function test findings were reviewed and noted.  The examiner diagnosed asbestosis exposure with pleural plaque on chest x-ray, asymptomatic, with normal pulmonary function and sleep apnea.  Regarding any potential relationship between the Veteran's service-connected asbestosis and his diagnosed sleep apnea, the examiner indicated that the progression of asbestosis does not involve the development of sleep apnea as a secondary condition.  He stated that the progression of asbestosis results in symptoms of chronic lung disease including cough and hyperinflation of the lungs, similar to chronic bronchitis or emphysema, whereas sleep apnea is a condition involving relaxation or constriction of the musculature and airway of the throat during sleep.  Accordingly, the examiner stated that the Veteran's service-connected asbestosis and his diagnosed sleep apnea are anatomically and medically unrelated and do not cause or aggravate each other.  The examiner opined that the Veteran's sleep apnea is not cause by, secondary to, or aggravated beyond the normal progression by his asbestosis exposure.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against a finding of any relationship between the Veteran's service-connected asbestosis and his diagnosed chronic obstructive sleep apnea.  The objective medical evidence of record, to include VA treatment records and the December 2010 VA Respiratory examination, does not indicate or suggest that there is any relationship between the Veteran's service-connected asbestosis, which has been described as asymptomatic, and his diagnosed chronic obstructive sleep apnea.  The Veteran has not submitted or indicated an existence of any objective medical evidence to the contrary.  

Despite the Veteran's contentions that chronic obstructive sleep apnea condition is secondary to his service-connected asbestosis, there is no indication that the Veteran possess the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding the claimed disability are insufficient to establish a nexus to the Veteran's service-connected asbestosis.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of the Veteran's chronic obstructive sleep apnea condition in the absence of specialized training.  

Accordingly, the most probative evidence of record does not show that the Veteran's obstructive sleep apnea is due to or has been aggravated by his service-connected asbestosis.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating for the Veteran's asbestosis has been assigned pursuant to Diagnostic Code 6833.

The Board notes that 38 C.F.R. § 4.96 provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests (PFTs) are required except in certain circumstances specified in 38 C.F.R. § 4.96(d). 

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) warrants a 100 percent rating for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 10 percent rating is warranted for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. Part 4, including § 4.97, Diagnostic Codes 6825-6833 (2011).  

Therefore, in order to achieve a compensable rating under Diagnostic Code 6833, the pulmonary function testing must reflect a FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence, in December 2007, the Veteran underwent private pulmonary function testing and an x-ray examination of his chest.  X-rays revealed parenchymal changes and calcified pleural plaquing characteristic of the radiographic diagnosis of asbestosis.  Pulmonary function testing revealed FVC of 243 percent predicted and DLCO testing was not indicated.  The diagnosis was mild obstruction.  

In June 2008, the Veteran underwent a VA Respiratory examination to determine the nature and severity of his service-connected asbestosis.  The claims folder was reviewed and a known history of asbestos exposure was noted.  The Veteran's complaints at this examination included having a chronic nonproductive cough without sputum or hemoptysis and a constant sensation of dyspnea; however, he was unable to state at what level he experienced dyspnea.  The Veteran reported an inability to do any kind of exercise since undergoing a total hip replacement in December 2006.  The Veteran denied oxygen use as well as episodes of incapacitation that required bed rest or hospitalization with regard to a pulmonary condition.  

Upon examination in June 2008, the Veteran was in no apparent distress and he was breathing comfortably without use of his accessory muscle or purse-lip breathing.  His chest was clear to auscultation and percussion bilaterally.  Pulmonary function testing, which was conducted in May 2008, revealed FVC of 121 percent of predicted and DLCO of 98.4 percent of predicted.  It was noted that spirometry showed no obstruction and elevated FEV1 may have been a normal variant.  Lung volumes were normal and DLCO was normal, but did not meet ATS protocol.  It was noted that compared with pulmonary function testing performed in February 2005, FVC had increased 550 cc and TLC had increased 400 cc.  Chest x-rays revealed plaque-like calcified densities overlying both hemidiaphragms along the lateral right chest wall and left cardiac silhouette and a calcified granuloma overlying the right upper lung zone.  The examiner diagnosed asbestosis with an increased level of dyspnea.  

VA treatment records show that the Veteran underwent a Cardiology Medical Consultation in October 2008.  A review of symptoms indicated that the Veteran was active but his physical activity was limited by hip pain.  The Veteran reported right sided chest pain unrelated to physical activity "for years."  Upon examination, the Veteran's lungs were clear and he denied dizziness, dyspnea on exertion and paroxysmal nocturnal dyspnea.  Regarding orthopnea, it was noted that he slept with his head slightly elevated for comfort.  A history of asbestosis was noted with pulmonary function testing (PFT) showing mild DLCO compromise on corrected values.  

In February 2009, a VA treatment record shows that the Veteran's lungs were clear upon examination.  

In April 2009, private pulmonary function testing revealed FVC of 105 percent of predicted.  DLCO was not indicated.  The diagnosis was a mild obstruction.

In May 2009, the Veteran was afforded an additional VA Respiratory examination to determine the nature and severity of his service-connected asbestosis.  The Veteran's past medical history was documented and the Veteran denied receiving any current treatment for any pulmonary problems.  The Veteran was hospitalized with multiple problems in January 2009 and a pacemaker was placed due to a cardiac rate of 30.  The Veteran's complaints at the time of this examination included an occasional cough with significant sputum and occasional anorexia.  He also reported dyspnea on exertion and without exertion.  He did not require oxygen and there was no history of medically noted incapacitation in the last year related to pulmonary disease.  

Upon physical examination in May 2009, there was no apparent evidence of difficulty breathing and the lungs were clear to auscultation and percussion.  There was no cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  A weight gain of 10 pounds in the last year was noted.  There was no evidence of restrictive disease.  It was noted that December 2008 chest x-rays revealed moderately expanded lungs and calcified pleural plaques consistent with prior asbestos exposure.  The examiner diagnosed asbestos exposure, by history, with pulmonary plaques.  Pulmonary function testing performed the following day revealed a FVC of 108.3 percent of predicted and DLCO of 92.4 percent of predicted.  It was noted that spirometry was normal and there was no bronchodilator response, however, that did not preclude a clinically meaningful response.  DLCO and lung volumes were described as normal.  

Based on the foregoing, the Board finds that a compensable evaluation for asbestosis is not warranted.  In this regard, the Board acknowledges the and sympathizes with the representative's November 2010 assertions that the Veteran's claim for a compensable evaluation for asbestosis is supported by medical evidence showing regurgitation of the pulmonic valve, pulmonary obstruction with complaints of chronic cough with dyspnea, and persistent complaints of lightheadedness.  However, the Board must strictly apply the medical evidence to the rating schedule in the evaluation of the severity of the Veteran's asbestosis.  Because FVC has been measured as no worse than 105 percent of the predicted value (April 2009 private pulmonary function test), and the DLCO is no worse than 92.4 percent of predicted value (May 2009 VA examination), the objective medical evidence does not indicate that the Veteran's asbestosis warrants compensable disability rating.  As previously stated, in order to warrant such an increase, the Veteran's FVC must be between 75 and 80 percent of the predicted value or the DLCO (SB) must be between 66 to 80 percent predicted.  None of the evidence suggests that these levels of disability exist.  

For the entire appeal period, the pulmonary function tests have been consistent in showing that the Veteran's disability does not approximate the criteria for a compensable rating under the general rating formula for interstitial lung diseases.  The Veteran has been noted to have pleural plaques consistent with a history of previous asbestos exposure, but no current evidence of asbestosis.    

The Board has considered the statements proffered by the Veteran and his representative that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated.  Therefore, even in light of the Veteran's testimony, the Board finds that a compensable rating for asbestosis is not warranted.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected asbestosis; however, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that is not encompassed by the schedular rating assigned.  The Veteran has complained of light headedness, coughing, and shortness of breath, and there is no evidence that these symptoms are not fully considered in the pulmonary testing that was carried out and which serves as the basis for his assigned disability rating.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that evidence has not met or nearly approximated the criteria for a compensable disability rating for the Veteran's service-connected asbestosis at any time since the filing of his claim.  Consequently, as the preponderance of the evidence is against the claim for a compensable disability rating for the Veteran's asbestosis, the benefit-of-the-doubt doctrine is inapplicable, and a compensable evaluation is not warranted.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asbestosis, is denied.

Entitlement to a compensable evaluation for asbestosis is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


